ACCEPTED
                                                                                          03-14-00407-CR
                                                                                                  4959695
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     4/20/2015 4:36:06 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00407-CR

JERRYL ROBINSON                           §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 4/20/2015
                                                              COURT4:36:06
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of the offense of Theft > $1,500 <

$20,000. The offense was enhanced from a state jail felony to a second-degree

felony, and Appellant was sentenced to 15 years confinement on June 11, 2014.

Appellant’s brief was originally due November 3, 2014. After two motions for

extension were granted by the Court, Appellant filed his brief on February 9, 2015.

                                         II.

      I am handling the appeal for the State in this case.. I was out of the country –

performing some manual work while on vacation – from March 21st to March 30th.

Upon my return I worked through the Easter weekend on another appellate brief,

which I filed shortly before midnight on April 13th in 03-14-00617-CR. On that

                                          1
same day I filed a motion for new trial regarding orders of expunction; the trial

court granted the new trial on April 14th. I have also assisted with other appeals

and research questions in the office, submitted proposed findings of fact and

conclusions of law to the district court, worked on expunctions, and over the past

few days I have worked long hours related to a pending petition for mandamus.

Because of the foregoing, I have not yet been able to complete a significant amount

of work on a response, and respectfully request an extension of 30 days to file the

State’s brief in the instant cause. This is the second extension sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until May 20, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.



                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                                          2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant JERRYL

ROBINSON’s attorney in this matter:

Marilee H. Brown
Marilee@hazelbrownlaw.com
Hazel Brown Wright Reneau, PLLC
391 Landa Street
New Braunfels, TX 78130
Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 20th day of April, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           3